{¶ 12} While I agree with the result reached by the majority, I write to clarify why the Court addresses the argument raised by appellee. In his appellate brief, appellee asserted that the trial court lacked subject matter jurisdiction to grant the motion to confirm because appellant filed its motion to confirm beyond the one-year period in R.C.2711.09. As such, appellee maintains that such an issue cannot be waived. However, I agree with the majority that the language of the statute is permissive. Russo v. Chittick (1988), 48 Ohio App.3d 101, 103
("The import of the statute, based upon ordinary canons of statutory construction, fails to equate to the interpretation a party must apply to confirm its award within one year or forfeit that right since the General Assembly used the term `may apply.'"). As the time period in R.C. 2711.09 is not jurisdictional, appellee *Page 9 
waived in its entirety his right to challenge the timing of the filing of the motion by not raising the issue in the trial court. With that clarification of the majority's opinion, I concur in the Court's judgment. *Page 1